Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 10/21/2020 and restriction response on 03/16/2022 in which claims 1-21 were presented for examination.

ELECTION/RESTRICTION

Applicant's election with traverse of Species I: Figs 1-4 (with Figs 8-14) and II:  Figs 15-18D (with Figs 8-14) and without traverse on Sub Species I - Fig 5A in the reply filed on 03/16/2022 is acknowledged. The traversal is on the ground(s) that Species I and II are not independent or distinct because the structural elements in Species I and II are connected in design, operation and effect.  This is found persuasive and examiner is considering Species I and II. 
Figs. 19-21 and Figs 5B-7G have been withdrawn by the Applicant as being drawn to non-elected Species III-V and Sub species 2-15. 
Claims 1-21 are pending in the application and an action on the merits follows.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 52 recites “a generally flat portion 92” should read “a generally flat portion of heel end 92”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the first voids and the second voids” in line 10. There is insufficient antecedent basis for this limitation in the claim., “First voids and second voids” was not previously claimed. For the purpose of examination, “the first voids and the second voids” are considered as “the plurality of first voids and the plurality of second voids ”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 18-19 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guyan (US 20160324260 A1).Regarding claim 1, Guyan discloses an article of footwear (Fig 1,#100), comprising: an upper defining a forefoot region, a midfoot region, and a heel region of the article of footwear (Annotated Fig 1 below); and a sole structure coupled with the upper (¶-53), the sole structure comprising: a midsole; and an outsole coupled with a bottom surface of the midsole, wherein a void structure is provided within the sole structure, the void structure comprising a plurality of voids (Annotated Fig 1 below, ¶-48), which comprise channels that extend through an entire width of the sole structure (lattice structure #110 creates the channels and openings though out the sole), and wherein the void structure includes a plurality of first voids having a first void characteristic and a plurality of second voids having a second void characteristic, the first void characteristic being different than the second void characteristic  (¶-58, see Annotated Fig 1 below, characteristic can be the size and direction, See one of the voids from plurality of first voids).

    PNG
    media_image1.png
    354
    746
    media_image1.png
    Greyscale

Regarding claim 2, Guyan discloses the limitation of claim 1 above and further discloses wherein the sole structure further includes a plurality of third voids having a third void characteristic, the third void characteristic being different than the first void characteristic and the second void characteristic (¶-56 and 58, Fig 4,various configurations of laths create different characteristic of voids; laths are different in sizes and thickness (volumes)). 
Regarding claim 6, Guyan discloses the limitation of claim 1 above and further discloses wherein a plurality of grooves along an underside of the sole structure (See Fig 1, 5 and 6, outsole #106 or bottom of the shoe has grooves #126 , ¶-62).
Regarding claim 7, Guyan discloses the limitation of claim 1 above, and further discloses wherein the first void characteristic is a size of the first void and the second void characteristic is a size of the second void, and wherein the size of the first void is different than the size of the second void (Annotated Fig 2, ¶-56-58).
 
    PNG
    media_image2.png
    335
    494
    media_image2.png
    Greyscale

Annotated Fig 2 of Guyan
Regarding claim 8, Guyan discloses the limitation of claim 1 above, and Guyan further discloses wherein at least one of the plurality of first voids is larger than at least one of the plurality of second voids (Annotated Fig 2, First Voids in the sole are larger than second Voids), and wherein the plurality of first voids is located within a heel region of the sole structure (First Void as shown in Annotated Fig 2 has many voids that are in heel region and all over the sole structure including midfoot and forefoot region) and the plurality of second voids is located in the midfoot region of the sole structure (Second Void as shown in Annotated Fig 2 has many voids that are in midfoot region and all over the sole structure including heel and forefoot region; Second Voids are in the midfoot region as per Annotated Fig 2).
Regarding claim 18, Guyan discloses an article of footwear(Fig 1,#100) comprising: an upper defining a forefoot region, a midfoot region, and a heel region of the article of footwear (Annotated Fig 1 above); and a sole structure coupled with the upper (Annotated Fig 1), the sole structure comprising: a midsole; and an outsole coupled with a bottom surface of the midsole, wherein a void structure (Annotated Fig 1, ¶-58, #120 openings) is provided within the sole structure, the void structure comprising a plurality of voids, which comprise channels that extend through an entire width of the sole structure (channels are the openings #120 that extend from lateral to medial side of the sole structure), and wherein the void structure includes a plurality of first voids and a plurality of second voids (Annotated Fig 1 above), the first voids and the second voids each being symmetric about at least two axes (Annotated Fig 3 below) .

    PNG
    media_image3.png
    449
    576
    media_image3.png
    Greyscale

Annotated Fig 3 of Guyan
Regarding claim 19, Guyan discloses the limitation of claim 18 above, and Guyan further discloses wherein the plurality of first voids and the plurality of second voids are disposed in rows and columns (See Annotated Fig 4 below).

    PNG
    media_image4.png
    421
    631
    media_image4.png
    Greyscale

Annotated Fig 4 of Guyan
Regarding claim 21,  Guyan discloses an article of footwear (Fig 1,#100) comprising: an upper defining a forefoot region, a midfoot region, and a heel region of the article of footwear (Annotated Fig 5 below); and a sole structure (midsole and outsole together) coupled with the upper, the sole structure (¶-53) comprising: a midsole; and an outsole coupled with a bottom surface of the midsole, wherein a void structure (Annotated Fig 5, ¶-58, #120 openings) of  is provided within the sole structure, the void structure comprising a plurality of first voids, a plurality of second voids, and a plurality of third voids (Annotated Fig 5, voids are repeated all over the sole structure), wherein the plurality of first voids and the plurality of second voids define a first column of voids and a second column of voids that is disposed adjacent to the first column of voids, and wherein the first column of voids includes one of the plurality of first voids disposed above one of the plurality of second voids and one of the plurality of third voids disposed below one of the plurality of second voids, and wherein the second column of voids includes one of the plurality of second voids disposed above one of the plurality of first voids (Annotated Fig 5, ¶-58, #120 openings).

    PNG
    media_image5.png
    566
    864
    media_image5.png
    Greyscale

Annotated Fig 5 of Guyan
Claims 3-5, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guyan (US 20160324260 A1).
Regarding claim 3, Guyan discloses the limitation of claim 1 above and further discloses wherein a shape of the first void is the same as a shape of the second void (see annotated Fig 1 above for the shape, however ¶-56, various configurations of laths create different characteristic of voids and in different shapes), wherein the first void characteristic is an orientation of the first void, and the second void characteristic is an orientation of the second void. (¶-58, lattices Structure #110). 
Guyan doesn’t explicitly disclose wherein the orientation of the first void is offset 90 degrees from the orientation of the second void. However, it is noted in ¶-57 that the laths are wave-like structures, forming alternating layers of parallel waves and perpendicular waves, therefore according to the appearance of the voids in Fig 1-6, (annotated Figs above for Voids), the first void can have a 90 degree or can be any offset from the orientation of the second void. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Guyan’s voids to have different orientation from each other in order to pass air and moisture through the midsole and for esthetic appearance. (¶-57-58). Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding claim 4,  Guyan discloses the limitation of claim 3 above, however Guyan doesn’t explicitly disclose wherein the shape of the first void and the second void is a lemniscate. 
However, it is noted that laths may be configured and connected in any of various configurations to form the lattice structure and are wave-like structures which have a similar characteristic of a lemniscate (infinity or wavy figure “8”) (¶-57-58). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Guyan’s voids to have a lemniscate structure for esthetic appearance and breathability of the sole. 
Regarding claim 5,  Guyan discloses the limitation of claim 4 above, Guyan discloses wherein the sole structure further includes a plurality of third voids having the shape of a circle (Annotated Fig 1 above; a plurality of third voids can be anyone of the voids and have a circular shape.)
Regarding Independent claim 9,  Guyan discloses an article of footwear (Fig 1,#100), comprising: an upper defining a forefoot region, a midfoot region, and a heel region of the article of footwear (Annotated Fig 1 above); and a sole structure coupled with the upper, the sole structure (¶-53), comprising: a midsole; and an outsole coupled with a bottom surface of the midsole, wherein a void structure is provided within the sole structure, the void structure comprising a plurality of voids (Annotated Fig 1 above, ¶-48 ), which comprise channels that extend through an entire width of the sole structure (lattice structure #110 creates the channels and openings thoughout the sole) wherein the void structure includes a plurality of first voids and a plurality of second voids (Annotated Fig 1 above).
However, Guyan doesn’t explicitly disclose wherein the void structure includes a plurality of first voids in the shape of a vertical lemniscate and a plurality of second voids in the shape of a horizontal lemniscate.
Guyan noted that laths may be configured and connected in any of various configurations to form the lattice structure and are wave-like structures which can be similar characteristics of a lemniscate (infinity or wavy figure “8” shape) (¶-57-58) and further noted wave-like structures, forming alternating layers of parallel waves and perpendicular waves, as much as applicant has defined leminscate in the claims the wavy parallel and perpendicular waves can be construed to have an infinity/leminscate shape.  Therefore the void structure will have a plurality of first voids in the shape of a vertical lemniscate and a plurality of second voids in the shape of a horizontal lemniscate due to the different orientation of the waves (See Figs-11 and 12 for the wavy shape).  
Furthermore, to modify the shape of the voids would have been obvious to one of ordinary skill in the art. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding claim 10, Guyan discloses the limitation of claim 9 above, and further discloses wherein the void structure further includes a plurality of third voids in the shape of circles (Annotated Fig 5(a) below; a plurality of third voids can be anyone of the voids and have a circular shape).

    PNG
    media_image6.png
    463
    565
    media_image6.png
    Greyscale

Annotated Fig 5(a) of Guyan
Regarding claim 11, Guyan discloses the limitation of claim 9 above, and Guyan further discloses wherein the plurality of first voids and the plurality of second voids define a first column of voids and a second column of voids that is disposed adjacent to the first column of voids, and wherein the first column of voids includes one of the plurality of first voids disposed above one of the plurality of second voids, and wherein the second column of voids includes one of the plurality of second voids disposed above one of the plurality of first voids (Annotated Fig 6 below).

    PNG
    media_image7.png
    565
    565
    media_image7.png
    Greyscale

Annotated Fig 6 of Guyan
Regarding claim 12, Guyan discloses the limitation of claim 11 above, and Guyan further discloses wherein the plurality of first voids are in the shape of vertical lemniscates, and the plurality of second voids are in the shape of horizontal lemniscates.
However, Guyan doesn’t explicitly disclose wherein a plurality of first voids are in the shape of a vertical lemniscate and a plurality of second voids are in the shape of a horizontal lemniscate.
Guyan noted that laths may be configured and connected in any of various configurations to form the lattice structure and are wave-like structures which can be similar characteristics of a lemniscate (infinity or wavy figure “8” shape) (¶-57-58) and further noted wave-like structures, forming alternating layers of parallel waves and perpendicular waves, as much as applicant as define leminscate in the claims the wavy parallel and perpendicular waves can be construed to have an infinity/leminscate shape. Therefore the void structure will have a plurality of first voids in the shape of a vertical lemniscate and a plurality of second voids is capable of having a horizontal lemniscate due to different orientation of the waves (See Figs-11 and 12 for the wavy shape).  
Furthermore, to modify the shape of the voids would have been obvious to one of ordinary skill in the art. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding claim 13, Guyan discloses the limitation of claim 11 above, and Guyan further discloses wherein the void structure further includes a plurality of third voids in the shape of circles (Annotated Fig 1 above; a plurality of third voids can be anyone of the voids and have a circular shape.), and wherein the first column of voids includes one of the plurality of third voids disposed below the one of the plurality of second voids (Annotated Fig 6 above, each column has 1st, 2nd and 3rd voids from top to bottom).
Regarding claim 14, Guyan discloses the limitation of claim 9 above, and Guyan further discloses wherein the plurality of first voids and the plurality of second voids are relatively smaller in the forefoot region of the sole structure than in the midfoot region of the sole structure (the plurality of Second Voids as shown in Annotated Fig 6 has many voids that are in midfoot region and forefoot region and they comes in different sizes based on the lattice structure; ¶-128). 
Regarding claim 15, Guyan discloses the limitation of claim 9 above, and Guyan further discloses a plurality of grooves (Fig 5, #126) or notches cutout within the sole structure along a top or bottom side thereof (Fig 5, outsole #106 of downward-facing surface 122 has grooves #126; ¶-62).
 Regarding claim 16, Guyan discloses the limitation of claim 9 above, and Guyan further discloses wherein the plurality of first voids are larger than the plurality of second voids (Annotated Fig 6, First Voids (one of the plurality of first voids) in the sole are larger than second Voids (one of the plurality of second voids); Voids come in different sizes based on the lattice structure; ¶-128).
Regarding claim 17, Guyan discloses the limitation of claim 9 above, and Guyan further discloses wherein the plurality of first voids and the plurality of second voids define between 10 and 40 columns of voids (See Annotated Fig 7 below).
. 
    PNG
    media_image8.png
    349
    420
    media_image8.png
    Greyscale

Annotated Fig 7 of Guyan
Regarding claim 20, Guyan discloses the limitation of claim 16 above and Guyan further discloses wherein the plurality of first voids and the plurality of second voids form an auxetic structure (Figs 19, 24A-24C, ¶-111-112 shows the structure and functionality of auxetic properties). 
Claims 14 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Guyan (US20160324260A1) in view of Fusco (US6763611B1).
Regarding claim 14, Guyan discloses the limitation of claim 9 above, and Guyan fails to discloses wherein the plurality of first voids and the plurality of second voids are relatively smaller in the forefoot region of the sole structure than in the midfoot region of the sole structure. 
 Fusco discloses wherein the plurality of first voids and the plurality of second voids are relatively smaller in the forefoot region of the sole structure than in the midfoot region of the sole structure (See Annotated Fig 1 below, Col -3; lines 42-50 and Col 6, lines 6-17). 
Guyan and Fusco are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear having voids. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the voids of Guyan to incorporate the teachings of Fusco by having the plurality of first voids and the plurality of second voids are relatively smaller in the forefoot region of the sole structure than in the midfoot region of the sole structure in order to provide the capacity to attenuate ground reaction forces and distribute the ground reaction forces to various portions of lattice structure and reduce the peak ground reaction force experienced by the foot (Col 4, lines 32-49).


    PNG
    media_image9.png
    406
    584
    media_image9.png
    Greyscale

Annotated Fig 8 of Fusco
Regarding claim 16, Guyan discloses the limitation of claim 9 above. However, Guyan fails to disclose wherein the plurality of first voids are larger than the plurality of second voids. 
Fusco discloses wherein the plurality of first voids are larger than the plurality of second voids (See Annotated Fig 9 below, Col -3; lines 42-50; connectors of lattice structure vary in sizes which makes the voids vary in sizes). 

    PNG
    media_image10.png
    407
    586
    media_image10.png
    Greyscale

Annotated Fig 9 of Fusco
Guyan and Fusco are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear having voids. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the voids of Guyan to incorporate the teachings of Fusco by having the plurality of first voids and the plurality of second voids are relatively smaller in the forefoot region of the sole structure than in the midfoot region of the sole structure in order to provide support and specific aesthetic or functional properties to lattice structure of the shoe. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 9549590 B2 by Cross et al. discloses an article of footwear having a material that includes at least one layer made of an auxetic structure and articles of footwear having soles comprising the materials. The articles of footwear have sole components that have at least one layer made of a material that has a pattern of geometrical patterns. The geometrical patterns have hinged portions that rotate with respect to each other when the sole is under lateral or longitudinal tension, thus increasing the lateral and longitudinal dimensions of the sole. The sole component may include a pattern of recesses with varying depths, sizes, and shapes disposed along the inner surface as well as the outer surface of the sole component.
-US 20160242502 A1 by Spanks discloses an article of footwear includes an upper and a sole structure. The sole structure can be manufactured using a customized cushioning sole system. A user's foot morphology and/or preferences may be used to design the sole structure. The sole structure can also include a lattice structure made by a three-dimensional printer. The sole structure includes compartments to receive air bladder components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732